DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on September 6, 2019. Claims 1-9 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign to Chinese Patent Application No. CN 20170637762.6, filed July 31, 2017.

Claim Objections
Claims 1-9 are objected to because of the following informalities: the claims are replete with minor grammatical issues, i.e. “a ECU” should be “an ECU”, “then divide” should be “then divides”, (Step C), etc., and several acronyms that have not been defined in the claims, i.e. RMS, LQG, etc.  These minor issues are present throughout claims 1-9. Additionally, there are several instances of “it” throughout the claims where it is unclear what “it” refers to in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite because the claim is directed to a method, however, the claim is written in an unconventional manner that renders it unclear what the actual steps of the method are. Traditionally, a method claim comprises limitations that start with verbs in their gerund form. For example, calculating, selecting, controlling, etc. Claim 1 does not clearly recite steps in this fashion rendering it unclear what Applicant intends as method steps and how the method is performed. Claim 1 primarily recites a plurality of modes but leaves it unclear if the vehicle and its suspension are controlled according to these modes using active gerund words to clearly indicate method steps. Additionally, Claim 1 recites a quarter electromagnetic hybrid suspension system model is established, which potentially could be construed as a method step, however, “established” is a broad an unconventional term in the art, and in combination with passive voice, it is unclear if this is affirmatively a method step. It is additionally noteworthy that the remainder of the claims do not refer back to this quarter electromagnetic hybrid suspension system model rendering it unclear what role the model plays in the claimed method. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 2-9 depend from claim 1 and are therefore rejected as well.
	Additionally, as to claim 3, the recitation “calculation by LQG control strategy” is vague and indefinite because it lacks antecedent basis and renders it unclear if this instance of LQG refers back to the LQG of claim 2 upon which claim 3 depends, or is an entirely new introduction of a distinct LQG control strategy.
	Additionally, as to claim 7, the recitation “the circuit” is vague and indefinite because it lacks antecedent basis and renders it unclear how the method is performed. 
	Additionally, as to claim 8, the recitation “the control circuit structure ” is vague and indefinite because it lacks antecedent basis and renders it unclear how the method is performed. 
	
Appropriate correction is required. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giovanardi et al., US 20140265170 A1, discloses an active suspension system including in relevant part ultra-capacitors for energy regeneration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668